A self-insured employer engaged in the baking of bread for sale to supermarkets appeals from a decision and award of the Workmen’s Compensation Board. On February 27, 1960 claimant, a demonstrator of its product, sustained a back injury while lifting a carton of bread. Compensation was awarded and paid for total disability to April 8, 1960 and thereafter for partial disability until March 24, 1961. Based on a report of its examining physician dated February 28, 1961 stating that the disability had ceased and that claimant was able to perform her regular work the employer notified the board that it had stopped the payments of compensation. Thereafter the ease was restored to a Referee’s Calendar and a hearing held whereat medical testimony on the issue of causal relationship was adduced from an examining physician of the employer, the treating physician and a board physician. The record presents only a conflict of medical opinion and substantial evidence supports the finding of the board that claimant continued to have a partial disability subsequent to March 24, 1961 causally related to her accidential injury of February 27, 1960. Decision affirmed, with costs. Gibson, J. P., Herlihy, Reynolds and Taylor, JJ., concur.